Case: 20-20229     Document: 00515658310         Page: 1     Date Filed: 12/02/2020




                                   REVISED

              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-20229                      December 1, 2020
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
   Taajwar Ali,

                                                             Plaintiff—Appellee,

                                       versus

   Rodney Sneed,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CV-25


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Taajwar Ali, an educational aide at Harris County Department of
   Education Academic Behavior School, brought a Fourth Amendment
   excessive-force claim under 42 U.S.C. § 1983 against Rodney Sneed, his co-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20229        Document: 00515658310              Page: 2      Date Filed: 12/02/2020




                                         No. 20-20229


   worker who is a contract sheriff’s deputy at the school. Sneed moved for
   summary judgment, asserting qualified immunity. When ruling on Sneed’s
   motion for summary judgment, the district court flagged, in a footnote, “the
   possibility that Sneed was not acting under the color of state law when he
   allegedly punched Ali.” The district court noted that “defendants appear to
   have conceded the issue” of state action. 1 Although the district court did not
   determine whether Ali had pleaded state action to maintain his § 1983 claim,
   it nevertheless denied Sneed’s motion for summary judgment. Sneed timely
   appealed.
           We need not address the merits of Sneed’s appeal because the district
   court did not first determine whether it had subject-matter jurisdiction over
   the case. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir.
   1980) (providing that state action “is required in order to invoke the district
   court’s jurisdiction). “Subject-matter jurisdiction can never be waived or
   forfeited.” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). Moreover, “[w]hen
   a requirement,” such as state action, “goes to subject-matter jurisdiction,
   courts are obligated to consider sua sponte issues that the parties have
   disclaimed or have not presented.” Id. (citation omitted). Because the
   district court did not determine whether the use of force was related to
   Sneed’s state-granted authority, the district court did not fulfill its obligation
   to determine if it had subject-matter jurisdiction over this case. Accordingly,
   we REMAND the case to the district court with instructions to determine
   if the district court has subject-matter jurisdiction.




           1
              However, the record reflects that Sneed did not concede the state action. In his
   answer, Sneed “denies that he was acting within the scope of his employment at the time
   of the alleged incident.”




                                               2